UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-4063


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

JERMAINE NELSON,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:09-cr-01333-GRA-1)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jermaine Nelson, Appellant Pro Se. William Jacob Watkins, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jermaine    Nelson     seeks      to    appeal      his   conviction        and

sentence.       The Government has moved to dismiss the appeal as

untimely.

              In criminal cases, the defendant must file the notice

of   appeal     within    fourteen    days      after    the      entry      of    judgment.

Fed. R. App. P. 4(b)(1)(A).                With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.       Fed. R. App. P. 4(b)(4); United States v. Reyes, 759
F.2d 351, 353 (4th Cir. 1985).

              The   district     court     entered      judgment        on    January      5,

2011.     The    notice    of   appeal     was       filed   on    January        8,   2014. *

Because Nelson failed to file a timely notice of appeal or to

obtain    an     extension      of   the       appeal    period,        we        grant   the

Government’s motion to dismiss the appeal, deny Nelson’s motion

for transcripts at government expense, and dismiss the appeal.



                                                                                   DISMISSED




      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           2